 UNIVERSAL SERVICES, INC.381Universal Services, Inc., and AssociatesandWilson0. Neufeld.Case 19-CA-4255June30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH,AND JENKINSOn October27, 1969,TrialExaminer IrvingRogosin issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to theTrialEx-aminer'sDecision and a supporting briefTheNationalLaborRelationsBoard'hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted.The rulings are herebyaffirmed. TheBoard has considered the Trial Examiner'sDeci-sion, the exceptions and brief,and the entire recordin this case,and hereby adopts the findings,conclu-sions, and recommendations of the Trial Examiner,with the following modifications.1.The Trial Examinerfound thatLocal341[ConstructionandGeneralLaborers'Union,AFL-CIO]or the laborersdid not agree to be bound,and that they werenot as a matter of law bound,by any of theterms or conditions of employment of theLocal302 [internationalUnionof OperatingEngineers,AFL-CIO]contract, except as towage scales,including fringe benefits, hours ofwork,or conditions of employment bearingdirectly on these itemsHe therefore concluded that the five dischargedemployeeswere not required to observe thegrievance procedure or no-strike provision of thatcontract.In reaching this result,the Trial Examinerreasoned that theLocal341 laborers did not havespecific knowledge of the no-strike provision of thecontract,and had not"agreed to be bound by it, orto waive the right to strike." We agree with the ulti-mate conclusion of the Trial Examiner,but for thereasons given hereafter.In 1966 Respondent and Local 302 entered intoa collective-bargaining agreement,which providedfor a grievance procedure and contained a no-strikeprovision.This agreement related to Respondent'sperformance as a subcontractor of RCA in the'Pursuantto the provisions of Section 3(b) of the National Labor Rela-tions Act, as amended, the National LaborRelationsBoard has delegatedits powers in connection with this case to a three-member paneldevelopment of the "White Alice CommunicationsSystem." In 1967, shortly after becoming a subcon-tractor of the A.E.C. at the Amchitka, Alaska,nuclear testing project, Respondent and Local 302entered into a "Supplement to 1966-1969 Agree-ment ...... In 1968 the above parties entered intoa second agreement. These latter two documentshave the ostensible purpose of establishing a collec-tive-bargainingagreementbetween Respondent andLocal 302 at the Amchitka site. The "supplement"entered into in 1967 made it clear that the partiesintended to incorporate all of the terms of the un-derlying White Alice agreement into the Amchitkaagreement.The second document, however, wassimply captioned "1968" and began, "The follow-ing itemsreflect the wages, hours and conditions ofemployment relative to the M. and O. operations ofUniversalServices,Inc.atAmchitka Island,Alaska." There followed 14 provisions, covering"Basic Day" and "Basic Work Week," travel time,overtime,wagepayments rules and procedures,holiday pay, vacations, sick leave, food and lodging,travel and transportation for laid-off employees,health and pension benefits, and wage rates forthree classifications.This document makes nospecific reference to the preceding agreements.While Respondent contends that the 1967 and1968 documents merely supplemented the basic1966 contract mentioned above, we find that thethree documents considered together, and the prac-tice of the parties thereunder, make it impossible todetermine the exact nature of the contractual ar-rangementbetween the parties or to conclude, asRespondent would have us do, that the employeeswere clearly bound by a no-strike provision. Whilethe 1967 document incorporates most of the provi-sionsof the White Alice contract, presumably in-cluding its no-strike clause, the 1968 agreement isanother matter. That document seems to describeitself as a self-contained contract (although some ofthe brief provisions, such as those pertaining to"pensions" and "health and welfare," cannot standalone), and it makes substantial changes from theWhite Alice and the 1967 "supplemental" agree-ment.Inour view, the careless and ambiguousmanner inwhich the parties formalized their con-tractual arrangements raises a genuine doubt as towhether they had legally bound themselves, at theend of 1968, to a no-strike clause. That doubt isreinforced by their practice under the collective-bargaining arrangement at Amchitka. Thus, Local302's hiring hall was often not used and membersof other crafts were not required to become mem-bers of Local 302, despite the basic contract'sunion-security and hiring-hall provisions. Further-more,by separate arrangement between Local 302184 NLRB No. 42 382DECISIONS OF NATIONALLABOR RELATIONS BOARDand Local 341, pension fund contributions forLocal 341 members went to Local 341's separatefund. The failure of Respondent and Local 302 toenforce the above contract provisionsisincon-sistentwith Respondent's contention that the provi-sions inthe 1966 basicagreementapplied to theAmchitka employees. To the contrary, such lack ofenforcementismore consistentwith the GeneralCounsel's contention that the no-strike provisiondid not apply to the Amchitka employees. Withthese considerationsinmind,we conclude that noclearly definable contract was in effect betweenRespondent and Local 302 at the time of thedischarge of the five strikers and that they, ac-cordingly, cannot be considered to have beenbound by a provisionrestrictingtheir right to strike.2. In the section of the TrialExaminer'sDeci-sion entitled "The Remedy," the Trial Examinerrecommended, in essence, that the discharged em-ployees be offered reinstatement and be madewhole from the "date of the discriminationagainstthem." Respondent takes this latter reference to bethedateof discharge, and contends that thebackpay period should start only after the em-ployees, who were on strike at the time they weredischarged, make application for reinstatement. Wedo not find this contention to bemeritorious in thepresent case.Since an employee on strike is not entitled tocompensation, his right to any backpay award doesnot normally commence until he notifies his em-ployer that the strike is over andhe isready toresume work. The theory behind this rule is that anemployee who voluntarily withholds his servicesfrom his employer must indicate his willingness toreturn to work in order to establish his right to re-sumption of wages.In contrast to voluntary strikers are the em-ployees in the present case, who were dischargedduring the course of their strike. The Respondentmade it clear by the discharges that it no longerdesired the services of these employees, and they,accordingly, had no reason to notify the Respon-dent at the end of the strike that they wished toresume work. As is true of unlawfully dischargedemployees in general, Respondent had the obliga-tion to offer reinstatement to these employees atthe end of the strike, despite their failure to applyfor reinstatement. It seems clear that, in this case,we may consider that the strike terminated whenthe reasons which brought it about ceased to be.That date may be pinpointed as January 14, 1969,when employees Julsen and Blount were fully rein-stated to their jobs and Foreman St. Pierre wasdischarged.'We therefore find that the five dis-criminatees were entitled to an offer of reinstate-ment as of January 14, 1969, and that their right tobackpay commenced at that time.3 The remedy sec-tion of the Trial Examiner's Decision is amendedaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the TrialExaminerand herebyorders that Respondent, Universal Services, Inc.,and Associates, Anchorage, Alaska, its officers,agents, successors,and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'CompareSea-Way Distributing, Inc ,143NLRB 460, where the strikerscontinued to strike after being discharged, and the employer continued towithhold recognition of their union,the issue which had originally causedthe strike'SouthernGreyhoundLines,Division of GreyhoundLines,In( ,169NLRB No 148, enfd subnom NI.R B vSouthernGreyhoundLines, 426F2d1299(CA 5)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVING RoGosIN, Trial Examiner: The amendedcomplaint, hereinafter referred to as the complaint,issuedMay 27, 1969, alleges that Universal Ser-vices, Inc., B-E-C-K Constructor and Raber Kief,Inc., have engaged in unfair labor practices withinthemeaning of Section 8(a)(1) and (3) byspecified acts and conduct, hereinafter detailed.'Respondent'sansweradmitsgenerallytheprocedural and jurisdictional allegations of thecomplaint and the termination, on or aboutDecember 28, 1968, of five named employees,'who engaged in a concerted work stoppage on orabout December 26, 27, and 28, but expressly de-nies that these employees were discharged orrefused reinstatement because of their alleged pro-tected concerted activities or membership in, or ac-tivities on behalf of, the Union, and generally de-'The original charge was filed and served on January 15, 1969, and theoriginal complaintwas issued on May 14, 1969 The amended charge wasfiled and served on May 20, 1969, and the amended complaint was issuedon May 27, 1969 Designationshereinare as follows The General Counsel,unless otherwisestated,his representativeat thehearing, Universal Ser-vices,Inc , B-E-C-K Constructors and Raher Kief, Inc , a jointventure,Respondent, the Company or the Employer, Construction and GeneralLaborers' Union, Local No 341, AFL-CIO, Local 341, or the Union, In-ternationalUnion of OperatingEngineers,Local No 302, Local 302 or theOperatingEngineers, the National Labor Relations Act, as amended (61Stat136, 73 Stat 519, 29 U S C Sec 151, et seq I, the Act, the NationalLaborRelations Board,the BoardUnless otherwise stated, all events oc-curred inthe latterpart of December 1968'WilsonD Ncufcld (the Charging Party), Alex Perez, Clarence Moir,Harold Weser, and Anthony (Tony) Fleischman UNIVERSAL SERVICES, INC.vies the remaining allegations of the complaint. Asa further and affirmative defense, Respondent al-leges, insubstance, that these employees werecovered by a written collective-bargaining agree-ment between Universal Services, Inc., and Local302, which contained a no-strike or work stoppageprovision for the life of the agreement, and sub-jected employees violating this provision to im-mediate discharge; alleges further that, on or aboutDecember 26, said employees, in. violation of saidprovisions, engaged in a work stoppage and wildcatstrike, and despite the offer of Respondent, theUnion, and Local 302 to utilize the grievanceprocedure of the contract, and their admonition tosaid employees to return to work and file writtengrievances, failed to do so, and continued to engageinsaidwork stoppage and wildcat strike onDecember 27 and 28; and terminated their employ-ment on or about December 28, 1968.Hearing was held from July 8 to 10, 1969, bothinclusive, at Anchorage, Alaska. All parties wererepresented by counsel (the Charging Party appear-ing inperson) and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,to introduce evidence relevant and material to theissues,toargue orally, and to file briefs andproposed findings of fact and conclusions of law. Atthe conclusion of the General Counsel's case,Respondent moved to dismiss the complaint. Themotion was denied, with leave to renew before thecloseof the hearing, but the motion was notrenewed. The parties declined the opportunity toargue orally, reserving the right to file briefs. Briefswere received from the General Counsel andRespondent within the allotted time, on August 14,1969. No proposed findings of fact or conclusionsof law have been filed by any of the parties.Upon the entire record in the case, his observa-tion of the attitude and demeanor of the witnesses,and the bries of the parties, which have been fullyconsidered, the Trial Examiner hereby makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges,Respondent's answer ad-mits,and it is hereby found, that Respondent is ajoint venture consisting of the following entities:Universal Services,Inc., B-E-C-K Constructors andRaber Kief, Inc. Universal Services, Inc., a Texascorporation,isa service organization engaged inproviding feeding, housing, and maintenance ser-vices on Amchitka Island,Alaska,and acts as thesponsoring joint venturer for said services.During the most recent fiscal or calendar year,Respondent rendered services and furnished goodsand supplies for the United States Air Force and'This allegation was added by amendment during the course of the hear-ing Although Respondent initially objected to this amendment,itwithdrewthe objection The issue was fully litigated at the hearing383the Atomic Energy Commission valued in excess of$500,000.It is further alleged, admitted, and hereby foundthat, by virtue of the foregoing, Respondent is now,and at all times material hereinhas been, an em-ployer withinthe meaningof Section 2(2), engagedin commerce,and ina businessaffecting commercewithin the meaningof Section 2(6) and (7) of theAct, and the jurisdictional standards of the Board.II.THE LABOR ORGANIZATIONS INVOLVEDConstructionandGeneralLaborers'Union,Local No. 341, AFL-CIO,and International Unionof Operating Engineers,Local No. 302, AFL-CIO,are, and at all times material herein have been,labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether Respondent discharged the namedemployees on or about December 28, 1968, andthereafter refused to reinstate them because theyhad engaged in a concerted work stoppage andpicketing on December 27 and 28, allegedly toprotest the discharge of a fellow employee ongrounds of racial discrimination and another, onthe ground that he was a union steward and had en-gaged in union or concerted activities,3and, addi-tionally, to protest against the aggressive conduct oftheir foreman.2.Whether the named employees, who engagedin said work stoppage and picketing, were coveredby the written collective-bargaining agreementbetween Universal Services, Inc., and Local 302.3.Whether article VII of said collective-bargain-ing agreement prohibiting strikes or work stoppagesduring the life of the agreement, and subjecting em-ployees who violate the terms of that article todischarge, affords Respondent a defense to thedischarge and refusal to reinstate the named em-ployees.4.Whether the failure of the named employeesto resort to the grievance procedure of the collec-tive-bargaining agreement between Universal Ser-vices, Inc., and Local 302, despite the willingness ofRespondent, the Union, and Local 302 to utilizesaid procedures, and the continuation by said em-ployees of the work stoppage and "wildcat" strikewarrantedRespondentindischargingandthereafter refusing to reinstate said employees.B.Events Culminating in the StrikeThe events giving rise to this unfair labor practiceproceeding occurred at Amchitka Island, Alaska, intheAleutian Islands Chain, some 1,400 milessouthwest of Anchorage, where the Atomic Energy 384DECISIONSOF NATIONALLABOR RELATIONS BOARDCommission has been engaged in the preparation ofthe site for underground nuclear testing.'This workwas being performed by Holmes & Narver,Inc., theprime contractor,under agreement with theAtomic Energy Commission.Between 1960 and late 1966 Universal Services,Inc.,' herein referred to as Universal;furnished sup-port services, primarily maintenance and operation(M & 0), in connection with the construction of awarning system, designated as the White AliceCommunications System, as a contractor for RCAService Company,' for the Corps of Engineers, De-partment of Defense.On November 30, 1966,Universal entered into acollective-bargaining agreement withLocal 302, In-ternational Union of Operating Engineers,effectivefrom July 1, 1966,until June 30, 1969,and an-nually thereafter,in the absence of specified noticeby either party prior to any anniversary date. By theterms of this agreement, Universal recognized theUnion as the exclusive bargaining representative for"all maintenance and operational Employees of theCompany in the White Alice CommunicationsSystem in the state of Alaska," with stated exclu-sions,7 in accordance with the Board's certification,dated March 18, 1959, in Case 19-RC-2260. Ap-pended to this agreement as Schedule"A" were thewage rates, with increaseseffective on July 1, 1967,and July 1, 1968, in three broad categories,designated as multipurpose shop,stations, and plantmaintenance group,for leadmechanic,main-tenance mechanic,maintenance mechanic tempo-rary (hired for less than 90 days), and mechanic'shelper.'The contract contained conventional hiringhall,union security,grievanceand arbitrationclauses," and a no-strike or lockout provision sub-jecting employees engaging in an unauthorizedstrike to immediate dischargeLate in 1966 Universal began performing M & 0services for the Corps of Engineers at Amchitka.Accordingto BertR. Londerville,general managerof Universal for the State of Alaska, three em-ployees previously engaged on the White Alice pro-ject were assigned to M & 0 work at the Amchitkaoperation prior to February 15, 1967.On that date (February 15, 1967), Universal ex-ecuted a 1-page supplement(with schedule at-'Since the close of the hearing,as reported in the various news media,the Atomic Energy Commission detonated the first of a contemplated se-ries of underground nuclear explosions at this site on October 2, 19695As differentiated from Universal Services, Inc and Associates,the jointventure,Respondent in this proceedingThe recorddoes not disclose whenthe joint venture was formed,the terms of thejoint venture,or the mannerinwhich the collective-bargaining agreement between Universal Services,Inc , and Local 302 came to be applied to thejoint venture,except thatUniversal Services,Inc , acted as the sponsoring venturer No issue hasbeen raised,however,as to the applicability of the agreement to the ven-ture,except as Respondent has sought to apply it to the laborers involved inthis proceeding' So designated in a letter from Universal to Business Agent Russell TConlon,Operating Engineers,dated November I, 1966, included in thebooklet copy of the collective-bargaining contract between Universal andLocal 302, presently mentionedrTruckdrivers,pickup drivers,forklift operators,partsmen,materialhandlers,warehousemen and warehousemen's helpers working in the Com-tached) to the 1966-69 collective-bargaining agree-ment with Local 302, which had previously coveredtheWhite Alice Communications System, extend-ing coverage of that agreement to the Amchitkaproject. The supplement provided for the additionof a new job classification to be known as "Utility,"and eliminated the job classification of temporarymaintenance mechanic, generally covering laborersat a wagescale of $4 38, effective July 1, 1966,$4.67 on the next anniversary date, and $4 98 ayear thereafter. Attached to the supplement was alistof job classifications, entitled"SCHEDULE A,Amchitka Area,"providing for three broad classifi-cations of lead mechanic,maintenance mechanic,and utility, under the heading "Equivalent StationClassification."The classification "Utility" wasused to cover laborers performing M & 0 servicesat the Amchitka project Other classifications, notmaterialhere,were listed under the heading,"Amchitka Classification."A subsequent memorandum headed simply"1968" was executed by W. P. Grobe, on behalf ofUniversal, and R.T. Conlon,as business managerof Local 302,reflecting the wages,hours, andworking conditions covering Universal's M & 0operation at Amchitka Island, Alaska. Under thismemorandum,the wage rate for the job classifica-tions of"Utility"was $4.83 an hour,with healthand welfare and pension contributions of 30 centsand 40 cents per hour, respectively, all effectiveJuly 1, 1968. Other provisions included definitionof the "Basic Day" of 9 hours,Monday throughSaturday,a guaranteed 54-hour week(except whenin travel status),travel time,overtime,payday,holidays,vacations.10Thereafter, Universal, presumably acting as thesponsoring venturer,and as subcontractor furnish-ing support services for the prime contractor, hiredemployees in various classifications including car-penters, plumbers,teamsters,sheet metal laborers,and operating engineers,among others. As hasbeen noted,the basic collective-bargaining agree-ment designated Local 302 as the exclusive bar-gaining agent of all maintenance and operationalemployees, with exclusions not here material, in theWhite Alice System, and later, by extension, tothose employed on the Amchitka project. It ap-pany's warehouse section in Anchorage, Alaska, and all culinary workers,office clerical employees, professional employees, guards and supervisorsA note to this wage schedule readsWith respect to the wage increases effective 7/1/68 it is understoodand agreed that the Operating Engineers may elect to take any portionof the wage increases and apply same to the health and Security and/orPension Employer contributionsThis option was, in fact, later exercised by the Laborers Union under the1968 memorandum agreement between Universal and Local 302, men-tioned later'The arbitrators are designated as a board of conciliation,consisting ofone person to he appointed by each of the parties, with the two selectingthe third member,and, in the absence of agreement,the third member tobe appointed by a judge of the Superior Court of the State of Alaska10The memorandum also provided for the furnishing of food and lodgingto employees while at the jobsite,and payment of travel time and transpor-tation expenses for employees laid off for lack of work, but not for thosewho quit or were terminated for cause UNIVERSAL SERVICES, INC.385pears, however, that in actual practice the contractcovered essentially employees performing the func-tions of operating engineers. Thus, employees whowere members of other crafts, such as those enu-merated above, were not required to utilize Local302's hiring hall," were not required to complywith the union-security requirements, or otherterms and conditions of the collective-bargainingagreement with Local 302, except to the extent thatitestablished wage rates, hours of work, or otherworking conditions for employees in the respectivejob classifications.The contract between Universal and Holmes &Narver, Inc,, the prime contractor for the AtomicEnergy Commission at Amchitka Island, for theperformance of M & 0 services was entered into onor about February 10, 1967. By the terms of thatcontract,Universal undertook to supply main-tenance and operational services, including thefurnishing of food, housing, laundry, and other ser-vices required for the basic operation and main-tenance of the campsite.12 This project was whollyunrelated to the White Alice System, which wassituated in another area at a different location, andin which Holmes & Narver, Inc., was not involved.With the execution of the Amchitka contract,Universal began to recruit workers for the projectthrough the unions. Early in March 1967, HaroldGroothius (since deceased), business manager ofLocal 341, Laborers' Union, conferred with PaulGrobe, vice president of Universal, with a view toobtaining employment for members of his local.Groothius also discussed the subject with Millard F.Alewine, district representative of District 6, Local302, Operating Engineers, covering the AleutianIslands, in charge of the administration of collec-tive-bargaining agreements. As a result of theseconferences,anunderstandingwasreachedwhereby laborers on the Amchitka project werehired at the same wage rates and working condi-tions as utility workers under the collective-bar-gaining agreement between Universal and Local302. No written agreement was executed between" There was a possible exception,at least during a part of the time withwhich we are concerned, in the hiring of laborers As will later appear,there was evidence that some laborers who were membersof Local 347were initially dispatched from its hiring hall toLocal 302's hiring hall, andthen dispatched to Universal It appears, however,that this procedure wasabandoned in the latter half of 1968,and that laborers were dispatchedthereafter to Universal directly from Local 347's hiring hall"The contract is not in evidence,and the details are not essential to anydetermination of the issues"The job classification of "Utility" employees included oilers andfiremen as well as laborers and helper-,Under arrangements between theLaborers Union and the Operating Engineers,health and welfare as well aspension fund contributions provided for under a master agreement withAssociated General Contractors (AGC, erroneously referred to in thetranscript as "AEC") for Alaska, covering members of the LaborersUnion, were paid into the LaborersTrustFund In several instances, thesecontributions were mistakenly credited to the Operating Engineers TrustFund,very likely because both funds were administered by the same per-son, but this was later rectified when brought to the attentionof the ad-ministrator's office" Moir on March 29, 1968, Weser on August 29, 1968, Perez onNovember 12, 1968, and Neufeld and Fleischman,on December 10, 1968These men were issued dispatch slips to Universal by Local 341 and, afterUniversal and Local 341, but Respondent andLocal-302, as well as Local 341, have consistentlymaintained that laborers, whether dispatched byLocal 341 to Local 302, and thence to Universal,or whether dispatched by Local 341 directly toUniversal, were bound by all the terms and condi-tionsofthecollective-bargainingagreementbetween Universal and Local 302, an issue which isthe crux of this controversy. The General Counselcontends, for reasons discussed hereinafter, that themere fact that Universal and Local 341 agreed thatthe wage rates, health, welfare, and pension plancontributions applicable to the job classification of"Utility" employees under the contract with Local30213 would be uniformly applied to laborers hiredby Universal who were members of Local 341, didnot render them subject to all the remaining provi-sions of Local 302's contract.Pursuant to the arrangement between Local 302and Local 341 for the dispatching and hiring oflaborers, the five employees alleged to have beendiscriminatorily discharged were dispatched to theAmchitka project.14The laborers involved in this proceeding workedunder the direct supervision of Foreman Clifford(Pete) St. Pierre.When these laborers arrived at the Amchitkaproject, there was no union steward to representthem. A project steward, however, identified byJulsen asBob Bittenger, employed by another con-tractoron the project, attempted to handlegrievances for the M & 0 laborers, but Foreman St.Pierre declined to deal with him.15 According toPerez, St. Pierre said that the project steward wasworking for Chris Berg, and had no jurisdictionover laborers working for Universal. He advised thelaborers to elect their own shop steward fromamong their group.16In the latter part of November, the laborers ob-tained permission from Wallace Parker, Universal'sprojectmanager,tohold a union meeting, andnotified him that they intended to elect a unionsteward.Julsen,who was elected, acceptedpassing a physical examinationby Holmes &Narver,returned to Universalfor the completion of personnel papersThe menwere then furnished hireand dispatch slips, containing their names,jobsitesto which theywere as-signed, job classification(Laborer Class 581), hourlyrate($4 83), andmeans of transportation to the jobsite(via Alaska Charter) Otherlaborersemployed at the Amchitka jobsite at the time of the discharge of these fiveincluded, in addition to Foreman Clifford St Pierre, Frick Julscn, WashBlount, Ed Tomco, Leland Smith, Charles Weller, Robert (Bob) Madsen,and Angus McPhee, the last of whom arrived at the jobsrtc on December24, 1968 Although there was testimonythat in thefirst half of1968 mem-bers of Local 341 were sometimes dispatched first to Local 302, and thento Universal, the records disclose that the five dischargers involved herewere dispatched by Local 341 directly to Universal15According to Julsen, the project steward workedat the north camp,while the laborers worked at the west camp, which was known as the C P(Command Post), located at the other end of the island, so that it would hea month before the project steward could get to the Command Post In anyevent, the project steward left Amchitka in the latter part of 1968'" St Pierre, who was eventually terminated on January 14, 1969, did nottestify, and there was no showing of his unavailability at the time of thehearing Findings regarding the events in which he was involved are basedupon the credible and mutually corroborative testimony of the laborerswho were witnesses for the General Counsel 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomewhat reluctantly, because his choice had beenWash Blount.Next day, when Julsen reported to work, henotified Parker of his election as job steward, andrequested permission to hold a meeting of thelaborers.Permission was granted,Parker stating,according to Julsen, "You can have one anytimeyou wish."Julsen requested Parker to furnish himwith a copy of the collective-bargaining agreementunder which the laborers were working. Parker saidthat he had one somewhere but he could not locateit,though if there was a "dire" need for it, hewould try to find it.That morning,St. Pierre assembled the laborers,and told them,"Ihear there is a lot of grumblinggoing on,"adding,"If you got any gripes,Iwant tohear it now." St. Pierre had indicated that hewanted to attend meetings of the laborers but themen rejected his suggestion because they werereluctant to criticize him in his presencefor fear ofreprisals.That night, Julsen helda meetingof the laborers.He urged them to avoid becoming involved in pettycomplaints,and recommended instead that theysubmit something"concrete"which he could sub-mit to St.Pierre for his consideration.Among com-plaints discussed was the claim that constructionwork, which called for a rate of $1.05 an hour morethan the M & 0 rate, was being assigned to only aselect few of the laborers, instead of being dis-tributed equitably so that all laborers would havean opportunity to earn the construction rate. It wasalso claimed that laborers performing constructionwork were not being paid the proper rate. Criticismalso dealt with St. Pierre's grudging attitude towardcoffeebreaks,which the Company allowed butwhich St. Pierre steadily curtailed.Some laborerswho did not smoke or drink coffee simply relaxed,utilizing the break as a rest period,and this irritatedSt.Pierre.Julsen prepared a list of grievances andsubmitted it to St. Pierre. 17During November and early December,tensionbetweenSt.Pierreandhiscrew continuedunabated.According to Perez,St.Pierrewas"really putting the pressure on" the laborers. To il-lustrate,Perez testified that work usually started at7 o'clock in the morning,while it was still dark.Because St. Pierre failed to inform the laborers inadvance of the nature of the job to be performed,they frequently were without essential tools, wereobliged to wait in bitterly inclement weather untilhe decided what work was to be done. Then hewould leave with one of the laborers to obtain thenecessary tools.Perez also testified that St.Pierre"had it in for some guys," specifically, Madsen, Jul-sen, Blount, and Weser,threatening that he wouldfire them "the first chance he got." On one occa-sion,while St.Pierre was taking Perez to a jobsitewhere Julsen and Blount were working together, St.Pierre remarked to Perez that"he was going to firethe coon's ass as soonas he could," obviously refer-ring to Blount,a black man.1.Perez' trip to Local 34 l's headquartersOn December 4, 1968, Perez, who was on ex-cused leave in Anchorage because of his daughter'sillness,called on Business Manager McFarland atthe union hall. Gus Caterinichio,assistant businessmanager of the local, was also present. Perez askedto see the labor contract covering laborers atAmchitka.McFarland told him that he knewnothing about a contract-that as far as he knew allLocal 341 had wasan oral agreementwith Local302 for the dispatching of laborers. McFarland did,however, call both Local 302 and Universal in aneffort to obtain a copy of the Local 302 contract,but without success. He thereupon told Perez thathe was going to Seattle, and asked Perez to tell thelaborers that he would send them a copy.Local 341 had previously been notified by theproject steward (the employee of the Chris BergConstruction Company) of the difficulties he hadencountered with St. Pierre. The Union had alsobeen notified of Julsen's election as the laborers'union steward. During Perez' visit, the Unionpreparedanidentificationcard,antedatedNovember 26, 1968, signed by Caterinichio, certi-fying that Julsen was the duly authorized shopsteward on the U.S.I. (Universal Services, Inc.)Project, Amchitka, and instructed Perez to deliverthe card to Julsen.It is evident that the laborers'complaints againstSt.Pierre were discussed on this occasion and itwas decided that the Union would write him a letternotifying him of the complaints union members hadlodged against him. At first, it was considered thatJulsen would deliver the letter to St. Pierre in per-son.On reflection, McFarland counseled againstthis coursefor fear ofpossible reprisals against Jul-sen by Perez. It was decided that the letter shouldbe sent by mail. Consequently, under date ofDecember 7, McFarland addressed a letter to St.Pierre, in care of Universal, at Amchitka, notifyinghim of complaints which had been received fromunion members working under him at Amchitka.Noting that the "problem appears to stem fromwhat they consider is abuse from a fellow UnionMember," the letter concluded:These Members have expressed a desire to citeyou before the Executive Board of the Union,however we have been able so far to stall offsuch drastic action and we suggest that youhave a frank discussion with the crew and at-tempt to iron out any difficulties between youand the crew.'T Julsen was officially designated by Local 341 as a union steward, andappear,were brought to Julsen by Peree from the union office inwas presented with an identification card, dated November 26, 1969, and aAnchorage when he was there while on leave due to family illnessunion button bearing the legend "Shop Steward341 " These,as will later UNIVERSAL SERVICES, INC.387Perezhad originally intended to leave Anchoragefor Amchitka on Friday. He did not, however, leaveuntilthe following Tuesday. On his arrival atAmchitka, he delivered the union steward identifi-cationcardtoJulsen.SometimebetweenDecember 12 and 14, while the laborers were wash-ing cars,St.Pierre produced the letter which hehad meanwhile received from the Union, and askedPerez to read it. Perez said that he did not have hisglasses, so St. Pierre read the letter aloud. When hehad concluded, he remarked, "Now, you boys wantto get tough, now I can really get tough. I allow youa break five minutes early to go home, but you willbe on the job at the shop at five minutes to sevenand you will leave the shop at 7:00. During workyou will stay on your jobs until 5:30-I mean until5:00." The men conceded that that was just whatthey were supposed to do.2.The discharges of Julsen and BlountOn the morning of December22,St.Pierredispatched the laborers to the dock to unload abarge which was scheduled to arrive.The men hadreported for work about 6:30 a.m.,and hadcompleted the preliminary work required to tie upand secure the barge.The barge did not arrive forseveral hours,and as there was nothing more forthemen to do in the meantime,and the weatherwas bitter cold, blustery,and rainy,St. Pierre toldthe men that they could go inside the shack on thedock.18While in the shack,the men lounged abouttalking, drinking coffee,relaxing,perhaps with theireyes closed,or even dozing.St.Pierre was in theshack for all but 5 or 10 minutes, when he left tocheck on the progress of the barge. While he was inthe shack, he said nothing to any of the crew abouttheir being asleep.About II o'clock that morning,the barge ar-rived.The crew secured the barge,boarded, andbegan unloading.Unloading of the cargo, whichnormally requires 5 or 6 days,proceeded unevent-fully that day,and the men continued with the un-loading operation until 9 o'clock that night.Next morning,St.Pierre discharged Blount andJulsen,claiming that they had been asleep in theshack the day before.St. Pierre took the men to theoffice and reported his action to Acting ProjectManager TheodoreL. ("Ted")Anderson.19Ander-son attempted to intercede for the men, andproposed that they be given another chance. St.Pierre was adamant. "When I fire a man," he said,"that's it." A shop foreman,who was also present,suggested that Blount be given a transfer, if St.Pierre would sign his timecard.St. Pierre refused.About 10 o'clock that morning,Julsen and" The shack consisted of a room, 10 or 15 feet by 20 feet, furnished witha table and two or three benches, and containing a heater, coffee urn andsundry refreshments The shack was also used for coffeebreaks'"Anderson, assistant project manager, was acting as project manager inParker's absence Anderson terminated his employment on the project inMay 196920 In terminating Blount, Respondent drew two checks to him, one toBlount,accompanied by St. Pierre, went to thedock to collect their personal gear, and related tothemen whathad occurred. The men continuedworking on the dock until 9 o'clock that night.Later that night, December 23, Neufeld andPerez encountered Ross Lofgren, Universal's officemanager andbackkeeper. Lofgren told them thattheCompany was having trouble with Blountbecause he was refusing to endorse his check toReeves Airlines to cover his return transportationto Anchorage.20 Lofgren said that they would "kick[Blount] off the island whether it be on his own orin handcuffs, and advised Perez that he had `betterwatch [his] step, because [he would be]next."'21Nextmorning,December 24, asthemen wereleaving to go to the barge, Perez asked St. Pierrewhether he had anythingpersonal against himbecause he didn't want to "wake up the followingmorning to find [himself] without a job." When St.Pierre said that he had nothingpersonal againsthim, Perez remarked that in thatcasehe wanted St.Pierre to "clarify [that] at the office," because hehad been told by someone in the office that he"had better watch [himself], because [he] wasnext." St. Pierre denied making any such remark toanyone, and accompanied Perez to Anderson's of-fice.Anderson asked Perez what his problem was.Perez replied that he would not work for "thisman" under prevailing conditions, but hastened toadd that he was willing to work for anybody, and dowhatever he was told, even if it involved digging a"six by six" ditch, but that he was unwilling to workunder the pressure St. Pierre had been exerting.Perez pleaded feverently with Anderson to "dosomething about Pete."Perez also testified that he was concerned overJulsen's discharge because it was his understandingthat the Company could not fire a union stewardwithout first having the Union remove him from thejob, and Perez did not know whether Andersonrealized that. Perez did not, however, mention thisto Anderson at the time because, before he coulddo so, Anderson suggested that he take the day offto "cool- off." Perez did not work that day. WhenSt. Pierre returned to the office to find out whetherPerez was going to work, Anderson told him thatPerez was taking the day off. Later, when Moir alsoprotested against working under St. Pierre, Moir,too, was given the day off.3.The concertedactivitiesThat night, after work, a group of the laborers22met in Tomco's room to discuss the discharges ofBlount and Julsen, and the grievances which theycover the cost of his air fare, the other, the balance of his wagesR1Lofgrcn did not testify and there was no showing that he was unavaila-bleThe above findings are based on Perez' credible and uncontradictedtestimony, corroborated substantially by Ncufeld22The group consisted of Perez, Ncufeld, Moir, Weser, Madsen,Fleischman, McPhee, a newly hired laborer, and Tomco 388DECISIONSOF NATIONALLABOR RELATIONS BOARDintended to present to Anderson next day. The menagreed that Weser should act as their spokesman.Next morning, Christmas Day, the group metwithAnderson in his office. Anderson asked ifthere was any objection to having St. Pierre attendthe meeting. No objection was voiced, and Ander-son summoned St. Pierre by phone. When St.Pierre arrived, Anderson inquired whether therewas any objection to his making a tape recording ofthe meeting. No objection being offered, Andersonrecorded the meeting.23Weser, as spokesmen for the group, told Ander-son that the men would not return to work unlesstheCompany "straightened out" St. Pierre andreinstated Blount and Julsen.24 Although most ofthe men vented their complaints against St. Pierre,Perez was probably the most vocal. He repeated St.Pierre's remark, in which he had expressed his in-tention of discharging Blount, whom he charac-terized with a scurrilous epithet, at the earliest op-portunity. Perez protested that St. Pierre might befamiliar with mining operations, but that he wasinept at handling men. Although no specific de-mand for reinstatement of Blount and Julsen wasmade at this meeting, the subject having beensidetracked in the broader discussion of the criti-cismof St. Pierre, it is evident that the dischargeswere mentioned. The meeting concluded with An-derson's announcement that if it was a choicewhether the laborers would quit or whether St.Pierre would be terminated, he would have to sup-port his foreman. None of these men worked thatday, though it does not appear whether Christmaswas observed as a legal holiday on the project.The next day, Anderson met with a group, con-sisting of Neufeld, Fleischman, Tomco, McPhee,and Madsen, solicited them to return to work, andtold them that "everything would be forgotten,"but that St. Pierre wanted the men to sign a state-ment agreeingthat they would not press chargesagainst himbefore the Executive Committee ofLocal 341. Anderson told the men that he wantedan answer by 1 p.m. so that he could order replace-ments from Anchorage. Perez, Moir, and Weser,who had been particularly vocal in their criticism ofSt.Pierre,were conspicuously absent from thisgroup, and Neufeld asked Anderson why these menhad not been invited to the meeting. Anderson toldNeufeld that they were not needed and that he hadno intention of inviting them.Afterdiscussingthematter,NeufeldandFleischmandecided that they were justifiedin theirpositionand would decline Anderson's proposal. At1o'clock, they reported to Office Manager Lofgrenthat theywere adheringto their position, and wouldnot returntoworkuntil theirgrievances weresatisfied. Soon afterward, they notified Andersonthat unlessthe foreman was relieved of his job andBlount andJulsenwere reinstated, the laborerswould not returnto work.About 4 o'clock that afternoon, Tomco, McPhee,andMadsen returned to work without beingrequired to sign thestatementwhich St. Pierre hadrequested.That night,Perez,Neufeld, Fleischman, Moir,andWeser met and decided to protestagainstmanagement's"unfair labor practices" in discharg-ing Blountand Julsen. The men prepared placards,announcing, "This managementisunfair to us."The followingmorning thefive laborers establisheda picketline at theunloading area of the dock. Em-ployees of other crafts, as wellas thelaborers whohad decided to return to work, refused to cross thepicket line.About 9:30 in the morning, Foreman St. Pierrewent to the dock and asked the men whether theyhad a spokesman. Perez was selected, and St Pierretold him that Anderson wanted to see him in his of-fice. Fleischman accompanied Perez to Anderson'soffice.Anderson told Perez that he had been incommunication with Business Agent McFarlandand that McFarland wanted to talk to the men.Perez and Fleischman waited for the call to becompleted via radiotelephone.When McFarland,who was at Universal's office in Anchorage, was onthe line, Perez told him that the laborers werepicketing to protest the discharge of Julsen andBlount.McFarland urged the men to return towork, advising them that they were wrong in resort-ing to that action, that Julsen and Blount had al-ready arrived at Anchorage, had filed grievances,that the matter, including the complaints against St.Pierre,would be handled through the grievanceprocedure, and that they would probably prevail.25McFarland told Perez that they were violatingunion rules, and that if they persisted in their work23 The original tape recording, together with an edited typewritten trans-cript (with omissions resulting from inaudible or unintelligible reproduc-tion) was introduced in evidence The contents of the recording do notdiffer materially from the testimony at the hearing regarding this meetings" In the tape-recorded version, Weser sayswe had a meeting last night, and we decided this That they eitherget a new Labor foreman on the job, or get a new crew I know that's ahell of a thing to say, PetezsOn December 26, Blount filed a complaint against St Pierre andUniversalwith the Alaska State Commission for HumanRights, inAnchorage, Alaska, alleging racial discrimination in employment After in-vestigation and findings of reasonable cause, a conference was held, and aconciliation agreement was reached between the Commission and theRespondent on March 23, 1969, whereby, without conceding any unfairpractices, Respondent, Universal Services, Inc , agreed to offerBlount im-mediate reinstatement, effective January 14, 1969, together with backpayand reimbursement for air transportation from Amchitka to Anchorageand return Business Agent Alewme of Local 302, however, testified thatthe grievances of both Blount and Julsen, as well as that involving StPierre, were settled at the Union's office on January 6, 1969, at a meetingattended by Alewme, Nail, Londerville, and Parker (the delay having beenoccasioned by Parker's absence on vacation and the intervening NewYear's holiday) Alewme emphatically denied that the Human Rights Com-mission, which was not represented at the meeting,was inanyway instru-mental in effecting the settlement,claiming that Local 302 was solelyresponsible for the resolution of the grievances Julsen and Blount werereturned to Amchitka Island on January 14, 1969, and resumed their jobsStPierre was terminated on or about the same date Julsen subsequentlyleft the Company's employ on leave without pay, and eventually ter-minated his employment voluntarily some 3 months before the hearing inthis proceeding Blount worked for Respondent until about 3 weeks beforethe hearing when he was terminated due to a reduction in force UNIVERSAL SERVICES, INC.389stoppage, they "were strictly on their own," andthere was nothing he could do for them McFarlandalso offered to send Business Agent Caterinichiowith Business Agent Nails, of the Operating En-gineers (who was also present in Universal's officeat the time), to the project the following Monday,and told Perez that he had already arranged fortheir transportation.26 Perez replied that he couldmake no statement or take any action on his ownresponsibility but would be obliged to discuss thematter with the men.Perez returned to the dock and reported to the,pickets the substance of his conversation with Mc-Farland. The men decided to continue picketing,maintainingthat the Company had refused toredress their grievances, and concluded that if they"let this thing slide," the Company would not doanything about it.'Later, the men went to Anderson's office andAndersonagainspoketoMcFarlandbyradiotelephone. Perez told Anderson that the menwanted to talk to McFarland privately. This was ar-ranged, and Perez spoke to McFarland while Neu-feld listened in on an extension. AssistantBusinessAgent Caterinichio was alsolisteningin on an ex-tension on the other end. McFarland reiterated thatthemen were wrong to picket, and again urgedthem to return to work. Perez told McFarland thathe wanted to file charges against St. Pierre andmanagement. Taking umbrage at Perez' remark,Anderson, visibly excited, got on the phone andspoke to both McFarland and Caterinichio. Ander-son told the union representatives that this was thefirst time that mention had been made of bringingcharges against him, and asked why it had not beenmentioned before.Soon afterward, Ed Nails, the Local 302 businessagent, instructed Operating Engineers Foreman La-Pier (not to be confused with St. Pierre) to crossthe picket line because the picketing was "unlaw-ful."By 6 o'clock in the evening, December 27, ac-cording to Perez, the Company had prevailed uponnonstrikers to go back to work, and had enlistedclerks to help unload the barge. When the Operat-ing Engineers decided to ignore the picketing andcross the picket line, the striking laborers decidedto discontinue the picket line.Previously,Anderson had advised the laborersthat, in accordance with AEC policy, unauthorizedpersons were not permitted on the island, and anyof them caught riding in a government vehiclewould be prosecuted. About 5 o'clock, OfficeManager Lofgren, accompanied by a state trooper,notified the men to be on the 10 o'clock plane nextmorning.At 8 or 9 o'clock nextmorning, the five laborersreported at the office, where Lofgren had preparedtheir paychecks and termination slips.27 The menrefused to sign their termination slips, and Lofgrentold them it was their privilege to do so. Twochecks were issued to each of these employees,one, in the amount of $174.95, to cover the cost ofair transportation by charter flight to Anchorage;the other, for the balance of their wages. Lofgreninstructed the men to endorse the checks, coveringtheir transportation to Reeves Airlines, and at firstthey refused. They finally endorsed the checks"under protest," deciding to leave the island peace-fully rather than in `handcuffs," as the Companyhad threatened. All five laborers were flown toAnchorage that day.Two or three days after their return toAnchorage, Perez and Neufeld went to the localnewspaper office in an effort to persuade them topublish a story on what had occurred at Amchitka.They later went to Universal's office and wereushered in to see General Manager Londerville.Londerville irately took them to task for promotingthe strike. Incensed because a newspaper reporterhad called him the evening before to obtain "theother side of the story," Londerville told the menthat he had told the reporter that if the newspaperprinted anything, the Company would sue thepaper. Londerville asked the men why they wanted"allof this publicity." They told him that they"wanted everyone to know about" it.In the course of the conversation, Londervilletold the men they were "stupid"; that they knewnothing aboutlegalities;and that the men had "al-most caused them to lose their contract." Lon-derville asked the men why if they had any com-plaints they did not take them up with him insteadof going to the press. They retoited, "Well, if wecouldn't get anything clear over there, what makesyou think we'll get something clear over here?"Londerville told them, "Well, you got to do thismore or less business-like," and repeated hischarges of stupidity and ignorance of legalities.Londerville asked them whether they were aware ofthe no-strike clause in the contract, although he didnot produce a contract at the time, and whetherthey did not realize that all Government contractscontainedano-strikeclause.When Neufeldreplied, "Well, we don't have a contract," Lon-derville rejoined, "You didn't know it at the time."Analysis of the Issues; Contentions of the Parties;ConclusionsThe gravamen of the complaint is that Respon-dent discharged the five named employees, andthereafter refused to reinstate them, because theyhad engaged in protected concerted activities, i.e.,26 In the meantime,McFarland had called the Operating Engineers,notified them of thegrievances of Blount and Julsen"to make sure thatthey didn't sleep on it," and then called Universal'sGeneral Manager Lon-dervilleto notify him about the grievances21Thetermination slips on forms headed, "Universal Services, Incwere alldated December 25, 1968, "0700 hour,"and signedby "P RossLofgren "The reasonfor separation as stated on these slips was, "PersonalReasons-Refused to work for Foreman" The placeprovided on the formfor "SIGNATURE OF EMPLOYEE,"was left blank427-835 0 - 74 - 26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDawork stoppage or strike in protest against thedischarge of WashBlount,because of racial dis-crimination,and the discharge of Erick Julsenbecause of his activities as union steward of Local341, as wellas againstthe oppressive conduct of St.Pierre, their foreman.Respondent contends that it discharged theseemployeesbecause they had engaged in anunauthorized or "wildcat" strike, in violation of theno-strikeclause inthe collective-bargaining agree-ment between Respondent and Local 302, authoriz-ing the discharge of employees engaging in suchconduct.28It canscarcely be denied that the employees whowent on strike to protest the discharge of their twofellow employees and the oppressive conduct oftheir foreman, were engaging in protected con-certed activities. This conclusion, moreover, neednot depend on a finding that the grievances weremeritorious, though the evidence, already detailed,furnishesample grounds to support such a finding.29This is especially so where the employees engage ina strike,not only in protest of the discharge of fel-low employees, but also because of the employer'sother unfair labor practicesand harassingconductprior to the work stoppage.30Respondent contends, nevertheless, that with re-gard to the discharge of Blount, without concedingthat a finding of racialdiscriminationis justified,there is no evidence that it, or for that matter St.Pierre, harboredany animusor hostility towardNegroes.The isolatedstatement,attributedbyPerez to St. Pierre, uttered in the presence of twoother laborers, "I am going to fire the coon's ass assoon as I can," Respondentmaintains,is insuffi-2°Respondent also maintains that theseemployees voluntarilyquit whentheyissuedtheir "ultimatum"to Anderson on Christmas morning, that"either St Pierre goes or we go " The circumstances regarding theirseparation,and the recordas a whole, leave little doubt that Respondentactuallydischarged these employeesThis conclusionis supported by theevidencein the proceedings for unemployment compensation before theEmploymentSecurityDivision,Alaska Departmentof Labor,relating tothe claims of Fleischman and other strikersThe Chief AppealReferee'sDecision recites,in his findingsof fact,that in completing the Notice toEmployer dated January 11, 1969, theemployer gave as the reason for theclaimant's separation"Fleischmanand four other laborers pulled anunauthorized'Wildcat'strike atAmchitkaIslandThey were ordered toreturn to workby Mr McFarland, the head of the laborers union, but theyrefused and were terminated Fleischmanwas a newman in the union andhad onlybeen on this job eightdays-hired 12/16/68 " In his conclusion,the referee states, "Both the claimant and the formeremployeragree thatthe claimant's separation was a dischargeand not a voluntary quit," andheld that, as the strike was a legitimateexercise of the right to redress agrievance,itcouldnot be regarded as misconduct justifying denial ofbenefitsWhilethis determinationisnot, of course,controlling in thisproceeding,itprovides support for the conclusionreached independentlyhereS° "Any discharge predicatedin whole orin part on the effort of an em-ployee, representinghimself and one or more other employees, to presentsuch grievances,absent unusual circumstances not presenthere, would bea dischargefor protected union and concerted activities and therefore aviolationof the Act Themeritor lack ofmeritin the grievance that wouldbe presented,if permitted, is immaterialMushroom Transportation Co ,Inc , 142 NLRB 1150 [set aside, MushroomTransportationCo , Inc vN L R B ,330 F 2d 686 (C A 3), on the ground that the discharged em-ployeeshad not been engagedin concerted activities],Salt River ValleyWaterUsers'Association vN L R B ,206 F 2d 325, 328-329 (C A 9)TopNotchManufacturingCompany, Inc , 145 NLRB 429,432cient to support a finding of racialdiscrimination.Respondentsuggeststhat similar disdainful anddisparaging remarks concerning various ethnicgroups are commonplace, and that, in the absenceof a showing of hostility or animosity toward such agroup, are no manifestation of raciallydiscrimina-tory motivation.31 Considering St. Pierre's behaviortoward the laborers under his supervision; hisresentmentagainstthem for complaining to theUnion about his treatment of fellow members; histhreat to retaliate because of their protest, and hisdemand that they withdraw their complaints; thethreat to discharge Blount, coupled with the offen-siveepithetwhich can only be interpreted ashostility towardBlount as amember of the blackrace, and his action in subsequently carrying outthis threat by discharging Blount on the pretext thathe had been asleep on the job, the conclusion isfullywarranted, and it is hereby found that inthreatening Blount with discharge and thereaftercarrying out that threat, St. Pierre was motivated byreasons of racial discrimination.32It is further found that, by striking and picketingto protest such discrimination, the striking em-ployees wereengagingin protected concerted ac-tivity within the meaning of the Act.33Similarly, Respondent's contention that the com-plaint does not allege and the record does notestablish that the Laborers went on strike to protestthe discharge of Julsen because of his activities asshop steward, is not well-founded. Respondent as-serts that there is no evidence of union animus onthe part of Respondent, or indeed, of St. Pierre,himself a member of the Charging Party's union.Nor,according to Respondent, is there any30 Lee CylinderDivisionof Golay & Co , Inc ,156 NLRB 1252, 1260,1281, 1282See alsoTomJohnson,Inc , etal,154 NLRB 1352, 1355BrooksFoundry,Inc , 166 NLRB 581, where it was held that the dischargeof employees who left work to concertedlyprotest the unlawful dischargeof two other employeesviolated Sec 8(a)( I) and (3) of the Act31 In its brief,Respondent posits the question,"Whatif St Pierre hadsaid, 'I'm going to fire thatMick the firstchange I gets'or what if he hadusedthe term 'Polack,' or 'Fatjap9"' [an obvious referenceto an epithetattributed not long ago to a highpublic official, who later disavowed any in-tention to disparage members of that race]This, of course, begs thequestionbecause if it were establishedthatthe discharge was motivated bydiscriminationbased on raceor national origin in any of its forms, it wouldbe equallyreprehensible and subjectto legal redress The question,here, iswhether theuse ofthe word"coon," was soinherently denigrating as tojustify an inference of racialdiscriminationTo argue,as Respondent doesin its brief, thata finding of racialdiscriminationwould be warranted onlyifStPierre had stated to Perez thathe intendedto discharge Blount"because he was a Negro"verges on sheer sophistry3° In reaching this conclusion,the Trial Examiner has notrelied upon thefindings andconclusionsof theHuman Rights Commissionor the com-promise agreementreached"TannerMotor Livery, Lid ,148NLRB1402, N L RB vTanner MotorLivery, Ltd ,349 F 2d I (C A 9), remanding the caseto the Board,TannerMotor Livery, Ltd ,166 NLRB551, affirming original orderof the BoardRespondent's attempt to distinguishthis caseon the groundthat the picket-ing in theTanner case was conductedafter working hours,and that theunion representativethere appearedto have demonstratedsome hostilitytoward another employee who had protestedthe employer's failure to hireNegores,does notcommend itself as an adequatereason for reaching a dif-ferentresultHollywoodBrands,Inc ,169 NLRB 691, cited by Respondent,does not requirea contrary holding UNIVERSAL SERVICES, INC.evidence that St. Pierre manifested any objection toJulsen's activities in his role as union steward, orthat St. Pierre reacted adversely when presented byJulsen with the list of grievances. This contentionflies in the face of the facts and the realities of thesituation.The fact is that he took no action toredress the grievances, except possibly to curb histemper briefly only toy lapse into his former ways.The fact that St. Pierre advised the laborers to electtheir own union steward, and manifested no opposi-tion to the selection of Julsen, does not absolve himof responsiblity for misconduct, both before andafter Julsen's election, toward the employees. It isobvious that St. Pierre resented the laborers'protest to the Union which could haveresulted inhis being cited before Local 341's executive board.St. Pierre's outbrust at these employees, on receiv-ing the Union's letter, that if the men wanted to"get tough," he could really "get tough," and hislater demand that they withdraw their complaintsagainst him, leave no doubt of his dispositiontowards his men. It requires little imagination toperceive that Julsen as union steward became thefocus of St. Pierre's opposition to the concerted ac-tivities of the men who worked under him. It is notsurprising, therefore, that Julsen was prominentamong the laborers whom St. Pierre "had it in for."The impact of the other employees of the dischargeof their union steward on some pretext can hardlybe exaggerated.The pretextuous nature of bothdischarges furnishes additional support for the con-clusion that both were discriminatorily motivated.It is, therefore, found that the five named em-ployees who went on strike on December 27, 1968,and picketed the dock, for the purposes alreadydetailed, were engaged in protected concerted ac-tivities guaranteed under the Act.34The General Counsel contends quite simply thattherewas no collective-bargaining agreement inforce and effect at the time of the strike affectingthe laborers at the Amchitka project. There were,of course, the collective-bargaining agreement andthe supplements between Respondent and Local302. Any effort, however, to extend coverage underthis contract to laborers on the Amchitka project,theGeneralCounsel argues, at a time whenRespondent did not have a representative comple-ment of laborers, would amount to prematurerecognition, rendering the contract of no force andeffect as to those employees.35 Respondent con-" As the General Counselmaintains, it is unnecessaryto a decision inthis case to determine whether the strikingemployeeswere engaged in anunfair labor practice strike, althoughthe record amply justifies such a find-ing, since the real issue is whether Respondentwas justifiedin dischargingthe strikers under the no-strike provisionsof the contract with Local 302CfMastro Plastics Corporation v N L R B,350 U S 270,BrooksFoundry,Inc supra,Ford Motor Company,131 NLRB 1462'CitingPay Less Drug Stores,127 NLRB 160, 162,Raymond Construc-tionCompany ofPuerto Rico,126 NLRB 268,Atomic Power Equipment De-partmentofGeneral Electric Company,118 NLRB 456, 459'" These employeeshad presumablybeenhiredpursuant to the originalcontractwith Local 302" Respondentdoes not specifically contend,nor doesthe recordsupporta finding, that thelaborersdispatchedby Local 241 and hired byRespon-391cedes that, as of February 15, 1967, the date it ex-ecuted the supplement covering the Amchitka pro-ject, it had in its employ only three men performingM & 0 work, all of whom had been transferredfrom the White Alice project.36 Considering that atthe time of the discharge of the strikers there wereapproximately 12 or 13 laborers employed at theAmchitka project, it is evident that Respondent didnot have a representative complement of laborersin its employ when it extended the agreement tocover the Amchitka project.37The Board has held that a no-strike provisioncontained in a contract prematurely entered into,or entered into with an assisted union, affords nodefense to a discharge of strikers.311 Respondent'sposition, therefore, that Local 341, in effect, ap-proved, adopted, or ratified the Local 302 contract("recognized the applicability of [that contract] tothemaintenanceand operation work at Amchit-ka") so as to bind Local 341's members is untena-ble.Moreover, the record does not warrant theconclusion that Local 341 actually did so. Althoughmembersmay have been informed that as a resultof arrangementsbetween representatives of bothlocalswithRespondent, laborerswouldbedispatched by Local 341, directly or by first beingdispatched to Local 302, and hired by Respondentat wage scales,includingfringe benefits, hours ofwork, and other working conditions establishedunder the Local 302 contract, the record clearlyestablishesthat no copy of the contract was eversubmitted to Local 341 or its members, despiterequestsfor the production of a copy of that con-tract.When members of Local 341 complained at aunion meetingthat they were not being paid thehigher wagerateswhile performing constructionwork, as provided under the Associated GeneralContractors contract, they were merely advisedthat they were working under the Local 302 con-tract.39 Nomention wasmade of the existence of ano-strike provision or grievance procedure. Whenemployeesraisedthe question of obtaining theirown contract, McFarland stated that the Union wasanxiousto get a contract but wanted to get as manylaborers onthe job as possible so that it could en-deavor to obtain a contract when the Local 302contract expired. This is hardly consistent with thecontention that Local 341 had adopted the Local302 contract in its entirety. It should be noted thatMcFarland himself did not attend the April 10dent to work at the Amchitkaproject, constituted an accretion to theoriginal unit as defined in the basiccollective-bargaining agreementJ8 See SummersFertilizerCompany,Inc, 117 NLRB 243, 245,H NThayer Company,99NLRB1122, 1131, enfd andremanded in part onother grounds 213F 2d 748 (C A I) CfKearney& Trecler Corporation,113 NLRB1145, 1 151"Minutes of the general meeting ofLocal 341, the onlyminutes in ex-istence dealing with the subject of employmentof laborerson theAmchit-ka project,dislcose merely thatlaborers would be dispatchedthrough theOperating Engineers as utility laborers at a wage rateof $4 38 an hour, fora guaranteed 54-hour week,with 18 days'paid vacationafter working 50weeksTherewas no showing,nor is it contended, that any action wastaken at this meeting to approve, adopt,or ratify the Local 302 contract 392DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting, and there was no showing that any of thefive striking employees were present. Nor does theevidence that some laborers who were dispatchedto the Amchitka project were notified by the Local341 dispatcher that they were working "under theLocal 302 contract, or that this was discussedamong the laborers after they began working,establish that they were aware that they werebound by all the terms and conditions of that con-tract. The testimony that some of the laborers knewthey were working on a "union job," and that oneof them had never worked under a contract whichdid not include a no-strike provision is of no proba-tive value to establish that the laborers knew of theexistence of the no-strike provision, or, more im-portantly, agreed to be bound by it, or to waive theright to strike. Such a waiver can scarcely be in-ferred on the basis of such scant testimony, and cancertainly not serve as justification for dischargingthe striking employees.40Upon the basis of the foregoing, and upon the en-tirerecord, it is found that Local 341 or thelaborers did not agree to be bound, and that theywere not as a matter of law bound, by any of theterms or conditions of employment of the Local302 contract, except as to wage scales, includingfringe benefits, hours of work, or conditions of em-ployment bearing directly on these items. It followsthat they were not bound to observe the grievanceprocedure provided under the contract. The factthat they declined to accede to the recommenda-tion of their minority representative to resort to thegrievance procedure which was available under thecontract, did not deprive them of their right tostrike.Moreover, the laborers who went on strikewere striking, not in derogation of the position ofLocal 341, which, it should be noted, was theirminority representative, but in furtherance of itspurposes to redress lawful grievances supported bytheir union.41 The fact that the grievances werelater satisfactorily resolved does not detract fromthe conclusion that the striking employees were en-titled to exercise their rights to seek redress of theirgrievances by their concerted activities.Respondent contends, in support of its action inremoving the striking employees from the islandupon their termination, that having withheld theirservices from their employer, these employees wereno longer entitled to receive wages. Since boardand lodging was included as part of their wages,Respondent asserts that by permitting the strikersto remain on the island after they had gone onstrike, it would be confronted with the choice ofsubsidizing the strike (by furnishing them with0 It may be noted that the union-securityprovisions of theLocal 302contract were not appliedor enforcedas tothe laborersor members ofother crafts This lends further support to the conclusion that the contractwas not accepted in its entirety by membersof Local 341"The holding inN L R B v Washington Aluminum Co,370 U S 9,does not require a differentresultCf Lee AConsaul CoInc , et al ,175NLRB547board and lodging while they remained on theisland, because the only such facilities were thosesupplied by Respondent), or transporting themback to Amchitka. Additionally, Respondent con-tends that AEC policies, prohibiting the presence ofunauthorized personnel, compelled the removal ofthese employees.As to the first contention, whatever may be thecase as regards economic strikers, the fact is thatthese strikers were not engaged in an economicstrikebut rather in a strike protesting the dis-criminatorytreatmentof employees and the objec-tionable conduct of their foreman, in short, an un-fair labor practice strike.Under these circum-stances, they could not be deprived of a basic por-tion of their wages, namely, board and lodging. Asto the second contention, the mere fact that theseemployees were on strike did not automaticallyrender them "unauthorized personnel." The situa-tion of which Respondent complains was inherentin the nature of the operation, and it must be as-sumed,when it hired its work force, that it wasaware of the possible consequences in this regardwhich might arise in the event of a possible strike.42It is therefore found, on the basis of the foregoingand upon the entire record, that Respondentdischarged each of the five named employees onDecember 28, 1968, because they had engaged inprotected, concerted activities. It is further foundthat the striking employees were not bound by theno-strikeprovisions of the collective-bargainingagreementwith Local 302, prohibiting them fromstriking, and that they did not otherwise waive theright to strike.Finally, although the complaint alleges, and theGeneral Counsel contends, that by discharging thefivenamed employees and refusing to reinstatethem because of their protected concerted activity,and membership in or activities on behalf of theUnion (Local 341), Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(3) of the Act. The evidence fails to establishunion animusor hostility, or that the discharge ofthe striking employees discouraged or reasonablytended to discourage membership in the Union.The discharge of striking employees for engaging inprotected concerted activity, however, constitutes aviolation of Section 8(a)(1), and it is found that bysuch conduct, Respondent has engaged in unfairlabor practices within the meaning of that section.Whether Respondent's action be deemed a viola-tion of Section 8(a)(3) or Section 8(a)(I ), theremedy would in either event be the same.42Respondent's contention,raised in its brief,that theLocal 302 con-tract is immune from attackby virtue ofSec 10(b) of theAct (inasmuch asthe original charge wasfiled on January 15, 1969,more than 6 monthsafter the execution of the supplement to the agreement,on February I5,1967), is irrelevantNo attempt has been made in this proceeding to attackthe validityof the contract or supplementThe issuehere is whether the no-strikeprovision ofthat contract can be invoked against the striking em-ployees UNIVERSAL SERVICES, INC.393IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYIthas been found that Respondent dischargedWilson D. Neufeld, Alex Perez, Clarence Moir,HaroldWeser, and Anthony Fleischman, andthereafterfailedtoreinstatesaidemployees,because they had engaged in protected, concertedactivities, thereby engaging in unfair labor practicesin violationof Section 8(a)(1) of the Act. It willtherefore be recommended that Respondent offersaid employees immediate and full reinstatement totheir former or substantially equivalent positions, ifavailable,43 without prejudice to their seniority andother rights and privileges, and if such positions areno longer in existence, to place them on apreferential hiring list, if and when such positionsbecome available, and make said employees wholefor any loss of earnings they may have suffered byreason of the discrimination against them, by pay-ment to each of them of the wages, including thereasonable value of board and lodgings, which theywould have earned but for such discrimination,together with reimbursement for expenses of airtransportationfromAmchitka to Anchorage,Alaska, as well as interest thereon, as provided inIsis Plumbing & Heating Company,138 NLRB 716.Loss of pay shall be computed in accordance withthe formula and method prescribed in F.W. Wool-worth Company,90 NLRB 289.44CONCLUSIONS OF LAW1.Universal Services, Inc., a Texas corporation,B-E-C-K Constructors and Raber Kief, Inc., a jointventure of which Universal Services, Inc., is thesponsoring joint venturer are, and at all timesmaterial herein have been, an employer within themeaning of Section 2(2) and is, and has been, en-41 In accordance with theBoard's interpretation,this is intended to mean"former position wherever possible, but if such position is no longer in ex-istence, then to a substantially equivalent position" Chase National Bank,65 NLRB 82744 It appears that, for reasons not disclosed by the record, Respondentceased to operate as subcontractor of Holmes and Narver, Inc in furnish-ing maintenance and operation services at the Amchitka project,on aboutJuly 4, 1969 This wasnot further explored at the hearing,nor was it sug-gested that that date operate as the cutoff date for any reimbursement ofwages The record does not afford a basis for making more specific recom-mendations In view of the general nature of Universal's operations, it isprobable that it can offer the discharged employees substantiallyequivalent employment within the geographical area in which it conductsits business This issue can best be determined in compliance proceedingsIf substantially equivalent employment is available, backpay shall be com-puted in the manner provided inArum Transportation System,166 NLRB795 (See alsoSea-Way Distributing,Inc, 143 NLRB 460,LTV Elec-gaged in commerce within the meaning of the Act,and the jurisdictional standards of the Board.2.Construction and General Laborers' UnionLocal No. 341, AFL-CIO,and International Unionof Operating Engineers,Local No.302 are, and atall times material herein have been,labor organiza-tions within the meaning of Section 2(5) of the Act3.By discharging,and thereafter failing andrefusing to reinstate the five individuals namedabove because they had engaged in protected con-certed activities,Respondent has interfered with,restrained,and coerced employees in the exerciseof rights guaranteed in Section 7, and has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire record,it ishereby recommended that Universal Services,Inc., B-E-C-K Constructors and Raber Kief, Inc., ajoint venture, of which Universal Services,Inc., isthe sponsoring venturer, their officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Interferingwith,restraining,or otherwisecoercing employees in the exercise of rights guaran-teed in Section 7 of the Act, by discharging orotherwise discriminating in regard to the hire,tenure of employment, or any term or condition ofemployment of its employees for engaging in pro-tected, concerted activities.(b) In any other manner interfering with,restraining,or coercing employees in the right toself-organization, to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such right may be affected by an agree-ment requiring membershipin the labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.45trosystems, 169 NLRB 532 ) if no substantiallyequivalent employment isavailable,Respondentshall place saidemployees upon a preferential hiringlist, in accordancewith the Board's customarypolicy (SeeHoffmanBeverageCompany,et al ,163 NLRB 980 )" It has beengenerallyheld that the dischargeof employeesfor engagingin protected,concerted activity threatens the most basic rights guaranteedemployeesunderthe Act,and if it is found that there is likelihood of a con-tinuance of such unfairlaborpracticesin the future, warrants a broadcease-and-desistorder prohibiting an employer from interfering with,restraining,and coercing employees in any othermannerN L R B vEntwistleManufacturing Co ,120 F 2d 532 (C A4),May DepartmentStoresvN L R B,326 U S 376,Bethlem Steel Company v N L R B,120F 2d 641 (C A D C ) Despite the absence of any other unfair labor prac-tices, and Respondent'smistakenbeliefthatitwasjustified in dischargingthese employeesfor alleged violation ofthe no-strike provision inthe Local302 contract,it is recommended,in order toeffectuate the policies of theAct, that a broad cease-and-desist order be issuedagainst Respondent 394DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take thefollowing affirmative action,which itAPPENDIXis found will effectuate the policies of the Act:(a)OfferWilsonD.Neufeld,AlexPerez,ClarenceMoir,HaroldWeser,andAnthonyFleischman immediate and full reinstatement totheir former or substantially equivalent positions, ifavailable,without prejudice to their seniority orother rights and privileges, as provided in the sec-tion entitled "The Remedy," and make each ofthem whole in the manner set forth in said section.(b)Notifytheabove-named employees, ifpresentlyserving intheArmed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c) Preserve until compliance with any order forreinstatement for backpay made by the Board and,upon request, make available to said Board and itsagents,for examination and copying, all payrollrecords, social security payment records, timecards,personnel records and reports, and all other recordsrequired to analyze and determine the amount ofbackpay due.(d) Post at its headquarters, if any, at Amchitka,Alaska, and at its offices or headquarters atAnchorage, Alaska, on bulletin boards and all otherplaceswhere notices to employees are usuallyposted, and mail copies of this notice to each of thelaborers, including the five named as discriminateesin this proceeding, employed on the Amchitka pro-ject at the time of the strike, at their last known ad-dress by registered or certified mail, copies of theattached notice marked "Appendix."46 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent or its authorized representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.41IT IS FURTHER RECOMMENDED that,unless,before20 days from the date of receipt of this decision,Respondent notify said Regional Director that itwill comply with the foregoing recommendations,the Board issue an order requiring Respondent totake the action aforesaid.16 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading "Posted by Order of the Na-NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of rightsguaranteed in Section 7 of the Act, bydischarging or otherwise discriminating in re-gard to the hire, tenure of employment, or anyterm or condition of employment of our em-ployees for engaging in protected, concertedactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theright to self-organization, to form, join or assistany labor organization, to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities for the pur-pose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities, except to the extent that suchright may be affected by an agreement requir-ingmembership in a labor organization as acondition of employment, in conformity withSection 8(a)(3) of the Act.WE WILL offer Wilson D. Neufeld, AlexPerez,ClarenceMoir,HaroldWeser, andAnthony Fleischman immediate and full rein-statement to their former or substantiallyequivalentpositions,ifavailable,withoutprejudice to their seniority or other rights andprivileges, as provided in the section entitled"The Remedy," and make each of them wholein the manner set forth in said section.All our employees are free to become or remainor to refrain from becoming or remaining membersof the above named or any other labor organiza-tion.UNIVERSAL SERVICES, INC.B-E-C-K CONSTRUCTORSAND RABERKIEF, INC., AJOINT VENTURE,UNIVERSAL SERVICES,INC., SPONSORING JOINTVENTURER(Employer)DatedBy(Representative) (Title)tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within10 days from the date of this Order,what steps Respondenthas taken to comply herewith " UNIVERSAL SERVICES, INC.395We will notify immediately the above-named in-dividuals,if presently serving in the Armed Forcesof the United States,of their right to full reinstate-ment,upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,RepublicBuilding,1511ThirdAvenue, Seattle,Washington 98101, Telephone583-4532.